Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 6-10, 15-16, 18-19, 21-24, 27, 30, 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the prior art of record fails to disclose the combination of all the limitations recited in the claim 6 of a method including: the receiving of the substrate having the source/drain feature disposed thereon includes the substrate having a fin structure and the source/drain feature at least partially embedded in the fin structure; the forming of the etch stop layer includes: forming a second layer having a second composition that is different from the first composition on the first layer;
etching a portion of the etch stop layer to define a trench within the etch stop layer, wherein a first portion of the topmost surface of the source/drain feature remains covered by a portion of the first layer while a second portion of the topmost surface of the source/drain feature is exposed after the etching of the portion of the etch stop layer to define the trench (claim 6).  Therefore, the overall structure of the method is neither anticipated nor rendered obvious over the prior art of record.  Claims 7-10, 15, 30 are dependent upon independent claim 6, and are therefore allowed.
Regarding claim 16, the prior art of record fails to disclose the combination of all the limitations recited in the claim 16 of a method including: forming a source/drain feature disposed on and interfacing with the top surface of the semiconductor fin structure; forming an etch stop layer on the substrate that includes a semiconductor-containing dielectric layer and a metal-containing dielectric layer disposed on the semiconductor-containing dielectric layer, wherein the semiconductor-containing dielectric layer includes silicon, nitrogen and carbon, wherein the forming of the etch stop layer on the 
Regarding claim 21, the prior art of record fails to disclose the combination of all the limitations recited in the claim 21 of a method including: forming a source/drain feature directly on the top surface of the fin structure, wherein the source/drain feature has a topmost surface facing away from the substrate; forming a first etch stop layer on the source/drain feature and the fin structure such that the first etch stop layer physically contacts a side surface of the source/drain feature, the first sidewall surface of the fin structure and the second sidewall surface of the fin structure, forming a second etch stop layer disposed on the first etch stop layer over the source/drain feature, wherein the second etch stop layer is different in composition from the first etch stop layer removing a first portion of the first etch stop layer to expose a first portion of the topmost surface of the source/drain feature while a second portion of the topmost surface of the source/drain feature remains covered by a second portion of the first etch stop layer; and forming a conductive feature on the exposed first portion of the topmost surface of the source/drain feature while the second portion of the topmost surface of the source/drain feature remains covered by the second portion of the first etch stop layer (claim 21).  Therefore, the overall structure of the method is neither anticipated nor rendered obvious over the prior art of record. Claims 22-24, 27, 32-33 are dependent upon independent claim 21, and are therefore allowed.


Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Newly added claim 36 is objected to because of the following informalities: New claim 36 is depending on the canceled claim 1.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894   
/CALEB E HENRY/Primary Examiner, Art Unit 2894